Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Status of the claims
Claims 1, 10, 18 are amended and claims 23 and 24 are added.  Currently claims 1-6, 9-24 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 10, 11, 18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauria (5404905) in view of Shaw et al (20190086289) further in view of Karweck et al (20210131900) and Abe (4437336).
Regarding claims 1-3, 7, 10 and 22-24, Lauria,  Fig 3, discloses backflow preventer assembly 311-374 for a water management system (col 1, line 20-25), the backflow preventer assembly comprising: a backflow preventer 322,352; an upstream shutoff valve 310 positioned upstream from the backflow preventer; a downstream shutoff valve 370 positioned downstream from the backflow preventer; a flow path defined at least partially through the backflow preventer, the upstream shutoff valve, and the downstream shutoff valve; a pressure meter 336 including a pressure sensor in constant fluid communication with the flow path during working operation. 
Lauria fails to disclose a flow meter in the flow path upstream of back flow preventer and valves. Lauria fails to disclose a controller with electronic processor in communication with flow and pressure sensors through first and second transmitters respectively.
Shaw, Fig. 1, teaches backflow preventer assembly for a water management system, the backflow preventer assembly comprising: a backflow preventer 44a-44b; an upstream shutoff valve 40 positioned upstream from the backflow preventer; a downstream shutoff valve 42 positioned downstream from the backflow preventer; a flow path defined through the backflow preventer 44a-44b, the upstream shutoff valve 40, and the downstream shutoff valve 42; a pressure meter 26c including a pressure sensor (measuring function of pressure meter) in constant fluid communication (as long as valve 32c is kept open) with the flow path; and a flow meter 36 including a flow sensor (measuring function of flow meter)  in constant fluid communication (being inline) with the flow path. A controller 14 is in communication with both the pressure sensor 26c and the flow sensor 36, the controller including at least one electronic processor 20. Shaw teaches a pressure sensor transmitter (signal line from 14 to 26c) is in communication with the pressure sensor 26c, the pressure sensor transmitter configured to send signals corresponding to a pressure of fluid flow passing through the flow path, and a flow signal transmitter in communication with the flow sensor, the flow signal transmitter (signal line from 14 to 36) configured to send signals corresponding to a flow speed of fluid flow passing through the flow path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria with a flow meter in the flow path upstream of back flow preventer and valves as taught by Shaw in order to enable flow monitoring.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria with an electronic processor controller electronically connected to flow and pressure sensors through transmitters as taught by Shaw in order to enable programmable electronic management and monitoring of the system.  
Lauria as modified fails to disclose pressures meter having an electronic housing outside sensor portion.  Karweck, Fig 1, teaches a pressure meter having an electronics housing 221 coupled to the pressure sensor (portion of 2 facing “p”), the electronics housing including an electronic processor 261 in communication with the pressure sensor, the pressure sensor 2 disposed outside of and removably coupled to the electronics housing 221.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with pressures meter having an electronic housing with processor outside of and removably coupled to sensor portion as taught by Karweck in order to isolate electronic processing portion of pressure meter from fluid effects. 
 Lauria as modified fails to disclose flow sensor sending flowrate signal pulses  for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning.
Abe, (abstract, Fig 1,2) teaches a flow sensor with sending flowrate signal pulses  for hourly (col 1 line 10-15) flowrate determination and electronic processor integrating the total flow sum over a time period (col 6, line 17-25 by 61,62,63) and comparing  (54,65) it to a threshold (52) to provide a warning (10,115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with flow sensor sending flowrate signal pulses for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning as taught by Abe in order to enable detection and warning of abnormal flow conditions. 
As to claim 5, Lauria shows the backflow preventer 322,352 further includes a pair of check valves 322,352, an intermediate zone located between the check valves, and a test port 332 defined in the backflow preventer, and the pressure sensor 336 is in fluid communication with the intermediate zone via the test port.
As to claim 6, Lauria as modified discloses, Fig 3, a threaded connector between pressure meter 336 and test port 332 such that the connector would also be coupled to the electronic housing (through pressure sensor).
As to claim 11, Lauria discloses Fig 3, discloses backflow preventer assembly 311-374 for a water management system (col 1, line 20-25), the backflow preventer assembly comprising: a backflow preventer 322,352; an upstream shutoff valve 310 positioned upstream from the backflow preventer; a downstream shutoff valve 370 positioned downstream from the backflow preventer; a flow path defined at least partially through the backflow preventer, the upstream shutoff valve, and the downstream shutoff valve; a pressure meter 336 including a pressure sensor in constant fluid communication with the flow path during working operation. 
Lauria fails to disclose a flow meter in the flow path upstream of back flow preventer and valves. Lauria fails to disclose a controller with electronic processor in communication with flow and pressure sensors through first and second transmitters respectively wherein the controller comprises a stored program to determine flow characteristics based on signals. Shaw, Fig. 1, teaches non-transitory computer readable medium 18 having stored thereon a program (Para 21) for operating a backflow preventer assembly for a water management system, the program being executable by a controller 14 such that the controller is configured to: receive signals from a pressure sensor 26c corresponding to a pressure of operational fluid (operational fluid during testing operation when valve 32c is open) flow passing through the backflow preventer assembly; receive signals from a flow sensor 36 corresponding to a flow speed of fluid flow (including test operational fluid since the meter is inline) passing through the backflow preventer assembly; and determine characteristics of (operational fluid during test operation) fluid flow (Para 46, leakage for example) passing through the backflow preventer assembly based on the signals from the pressure sensor and the signals from the flow sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria with a flow meter in the flow path upstream of back flow preventer and valves as taught by Shaw in order to enable flow monitoring.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria with an electronic processor controller electronically connected to flow and pressure sensors through transmitters wherein the controller comprises a stored program to determine flow characteristics based on signals as taught by Shaw in order to enable programmable electronic management and monitoring of the system.  
Lauria as modified fails to disclose flow sensor sending flowrate signal pulses  for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning.
Abe, (abstract, Fig 1,2) teaches a flow sensor with sending flowrate signal pulses  for hourly (col 1 line 10-15) flowrate determination and electronic processor integrating the total flow sum over a time period (col 6, line 17-25 by 61,62,63) and comparing  (54,65) it to a threshold (52) to provide a warning (10,115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with flow sensor sending flowrate signal pulses for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning as taught by Abe in order to enable detection and warning of abnormal flow conditions. 
As to claim 18, in making and/or using the device of Lauria, for monitoring flow characteristics of fluid flow passing through a backflow preventer assembly, one would perform the steps of detecting a pressure of operational fluid  flow passing through the backflow preventer assembly ( by sensor 336).
Lauria fails to disclose a flow meter in the flow path upstream of back flow preventer and valves. Lauria fails to disclose a controller with electronic processor in communication with flow and pressure sensors through first and second transmitters respectively wherein the controller comprises a stored program to determine flow characteristics based on signals. In making and/or using the device of Shaw et al, for monitoring flow characteristics of fluid flow passing through a backflow preventer assembly, one would perform the steps of detecting a pressure (by 26c) of operational fluid (operational fluid during testing operation when valve 32c is open) flow passing through the backflow preventer assembly; detecting a flow speed (by 36) of fluid flow (including test operational fluid since the meter is inline) flow passing through the backflow preventer assembly; transmitting fluid pressure data and fluid flow speed data to a controller 14; and determining, with the controller, characteristics of operational fluid (operational fluid during testing operation when valve 32c is open) flow (Para 46, leakage for example) passing through the backflow preventer assembly based on the fluid pressure data and the fluid flow speed data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria with an electronic processor controller electronically connected to flow and pressure sensors through transmitters wherein the controller comprises a stored program to determine flow characteristics based on signals as taught by Shaw in order to enable programmable electronic management and monitoring of the system.  
Lauria as modified fails to disclose flow sensor sending flowrate signal pulses  for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning.
Abe, (abstract, Fig 1,2) teaches a flow sensor with sending flowrate signal pulses  for hourly (col 1 line 10-15) flowrate determination and electronic processor integrating the total flow sum over a time period (col 6, line 17-25 by 61,62,63) and comparing  (54,65) it to a threshold (52) to provide a warning (10,115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with flow sensor sending flowrate signal pulses for hourly flowrate determination and electronic processor integrating the total flow sum over a time period and comparing it to a threshold to provide a warning as taught by Abe in order to enable detection and warning of abnormal flow conditions. 
As to claim 21, Lauria as modified fails to disclose wire and plug configured to provide power to the pressure sensor and electronic processor.  However, Official Notice is taken that wire and plug, for the purpose of providing power to the pressure sensor and electronic processor are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide wire and plug in the device of Lauria as modified for the purpose of providing power to the pressure sensor and electronic processor as is widely known and notoriously old in the art.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being over Lauria (5404905) in view of Shaw et al (20190086289) and Karweck et al (20210131900) and Abe (4437336) further in view of Daghe et al (4614113).
Regarding claim 4, Lauria as modified discloses flow sensor connected to upstream side of upstream valve by a conduit but fails to disclose conduit as removable. Daghe, Fig. teaches a water meter with conduit attached as a removable connection (Fig 2) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with water meter/conduit attached as a removable connection as taught by Daghe in order to enable removal for servicing.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauria (5404905) in view of Shaw et al (20190086289) and Karweck et al (20210131900) and Abe (4437336) further in view of Gosling et al (20190063969).
Lauria as modified fails to disclose flow meter having an electronic housing outside sensor portion.  Gosling, Fig 1, teaches a flow meter having an electronics housing 102 coupled to the flow sensor 108, the electronics housing including an electronic processor 218 in communication with the flow sensor, the flow sensor 108 disposed outside of the electronics housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with flow meter having an electronic housing with processor outside sensor portion as taught by Gosling in order to isolate electronic processing portion of flow meter from fluid effects.  
Claim 12-15, 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable Lauria (5404905) in view of Shaw et al (20190086289) and Karweck et al (20210131900) and Abe (4437336) further Peiris et al (20120291783).
Lauria as modified fails to disclose the controller recording average, maximum and minimum pressure and flow speed data. Peiris, Para 85,  teaches a controller connected to flow and pressure sensors recoding average, maximum and minimum pressure and flow speed data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with controller recording average, maximum and minimum pressure and flow speed data as taught by Peiris in order to improve system monitoring.  
Claim 16, 17, 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable Lauria (5404905) in view of Shaw et al (20190086289) and Karweck et al (20210131900) in view of Parris et al (20080150750).
Lauria as modified fails to disclose the controller recording total flow consumption data. Parris, Para 239,  teaches a controller recoding total consumption based on flow sensor data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lauria as modified with controller recording total flow as taught by Parris in order to improve system monitoring.  

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that “There is no isolation of the measuring circuit 61 from fluid effects because Karweck does not place the measuring circuit 61 in a different housing. Karweck only teaches a removable and separate communication device” are not persuasive since Karweck discloses housing 221 separate from sensor housing portion 21.  The fact that some of the sensor electronics at 61 is also outside electronics housing does not negate that electronic housing 221 is separate and isolated from sensor portion.
Applicant’s arguments that “Lauria is silent as to whether the pressure gauges 336, 366 serve a purpose (or even are able to serve a purpose) during working fluid flow” are not persuasive since Lauria teaches pressure sensors directly and in constant communication with working fluid main line 311-374 and as such are considered to be sensing pressure of main working fluid.
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Abe is cited to show incorporation of flow sensor with pulsed signals and fault detection based on cumulative flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753